Citation Nr: 0503762	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss prior to December 29, 1998.  

2.  Entitlement to a rating in excess of 30 percent for 
hearing loss from December 29, 1998 to August 14, 2000.  

3.  Entitlement to a rating in excess of 40 percent for 
hearing loss from August 14, 2000.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
February 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 
noncompensable rating for hearing loss from August 5, 1997.  
The veteran perfected an appeal of the initial rating.  

After an October 1999 hearing officer decision increased the 
rating to 30 percent from December 29, 1998, a November 2000 
Board decision denied the claims of entitlement to an initial 
compensable rating prior to December 29, 1998 and of 
entitlement to a rating in excess of 30 percent from December 
29, 1998.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Even though an August 2001 rating decision increased the 
rating for hearing loss to 40 percent from August 14, 2000, 
the Court in August 2004 vacated the portion of the November 
2000 Board decision, which denied the increased ratings 
claims, and remanded the appeal to the Board for 
readjudication.  

The issue of entitlement to a rating in excess of 40 percent 
for hearing loss from August 14, 2000 is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.  






FINDINGS OF FACT

1.  Under the old rating criteria effective prior to June 10, 
1999, audiological examinations prior to December 29, 1998 
demonstrate pure tone threshold averages and speech 
recognition abilities no worse than Level II hearing 
impairment in the right ear and Level IV hearing impairment 
in the left ear.  

2.  Under the old rating criteria effective prior to June 10, 
1999 and the new rating criteria effective from June 10, 
1999, the only audiological examination from December 29, 
1998 to August 14, 2000 demonstrates a pure tone threshold 
average and speech recognition ability no worse than Level V 
hearing impairment in the right ear and Level VIII hearing 
impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hearing loss prior to December 29, 1998 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2 
(2004); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 
(1998) (effective prior to June 10, 1999).  

2.  The criteria for a rating in excess of 30 percent for 
hearing loss from December 29, 1998 to August 14, 2000 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.85, 4.86, Diagnostic Codes 6100-6110 (2004) 
(effective from June 10, 1999); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998) (effective prior to June 
10, 1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The December 1998 rating decision granted service connection 
and an initial noncompensable rating for hearing loss from 
August 5, 1997, and the veteran perfected an appeal of the 
initial rating.  

In the period prior to December 29, 1998, the veteran 
underwent a private audiological and a VA audiological 
examination.  The March 1998 private audiological examination 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
60
55
55
55
56
LEFT
65
65
60
60
63

Speech audiometry revealed average pure tone threshold of 56 
decibels and speech recognition ability of 88 percent in the 
right ear and average pure tone threshold of 63 decibels and 
speech recognition ability of 80 percent in the left ear 
using the Maryland CNC list.  The pure tone threshold 
averages were derived by dividing the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz by four.  See 
38 C.F.R. § 4.85(d).  

The November 1998 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
50
50
50
55
51
LEFT
55
60
60
75
63

Speech audiometry revealed average pure tone threshold of 51 
decibels and speech recognition ability of 92 percent in the 
right ear and average pure tone threshold of 63 decibels and 
speech recognition ability of 76 percent in the left ear 
using the Maryland CNC list.  See 38 C.F.R. § 4.85(d).  

In the period from December 29, 1998 to August 14, 2000, the 
veteran underwent a single audiological examination, which 
was administered by the VA.  The August 1999 VA audiological 
examination revealed pure tone thresholds, in decibels, as 
follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
65
60
65
65
64
LEFT
70
65
65
75
69

Speech audiometry revealed average pure tone threshold of 64 
decibels and speech recognition ability of 70 percent in the 
right ear and average pure tone threshold of 69 decibels and 
speech recognition ability of 50 percent in the left ear 
using the Maryland CNC list.  See 38 C.F.R. § 4.85(d).  

The October 1999 hearing officer decision increased the 
rating to 30 percent from December 29, 1999, and the November 
2000 Board decision denied the claims of entitlement to an 
initial compensable rating prior to December 29, 1998 and of 
entitlement to a rating in excess of 30 percent from December 
29, 1998.  The veteran appealed the Board decision to the 
Court.  In August 2004, the Court vacated the portion of the 
November 2000 Board decision, which denied the increased 
ratings claims, and remanded the appeal to the Board for 
readjudication.  


Fulfillment of VA's duty to assist and inform the veteran

The first two increased ratings claims may be adjudicated on 
the merits because the VA has fulfilled its duty to assist 
and inform the veteran in the development of the claims in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
In December 1991 and July 1997, a university hearing clinic 
confirmed that it no longer had records for the veteran 
because more than 25 years had passed since he was seen at 
the clinic.  The veteran received private audiological 
examinations in March 1998 and January 2001 and VA 
audiological examinations in November 1998, August 1999, and 
May 2001.  The veteran and his representative filed several 
lay statements with the RO, and the veteran provided sworn 
testimony at a June 1999 regional office hearing before a 
Decision Review Officer and at an October 2000 central office 
hearing before a Veterans Law Judge.  

The RO's April 2001 letter, the Board's November 2004 letter, 
the May 1999 statement of the case, and the October 1999 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Analysis

To prevail in a claim for increased rating, the veteran must 
prove that his service-connected disability has caused 
greater impairment in his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The rating for a physical disability must be considered from 
the point of view of the veteran working or seeking work and 
the ability of the veteran's body as a whole, or of a system 
or organ of the body, to function under the ordinary 
conditions of daily life, including employment and self-
support.  It is the responsibility of the rating specialist 
to interpret examination reports in light of the whole 
recorded history and to reconcile various reports into a 
consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
hearing loss were revised effective June 10, 1999.  For the 
period prior to June 10, 1999, only the old rating criteria 
for hearing loss is applicable.  For the period from June 10, 
1999, the more favorable of the old and new criteria for 
hearing loss is applicable.  See VAOPGCPREC 3-2000 (2000).  




Old rating criteria

The old regulations for rating hearing loss state that 
examinations are to be conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The horizontal lines in Table VI represent 
nine categories of percent of discrimination based on the 
controlled speech discrimination test.  The vertical columns 
in Table VI represent nine categories of decibel loss based 
on the pure tone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with 
percent of discrimination of 70 and average pure tone decibel 
loss of 64, the numeric designation is V for one ear.  The 
same procedure is followed for the other ear.  38 C.F.R. 
§ 4.85(a) (1998).  By impairment of auditory acuity is meant 
the organic hearing loss for speech.  See 38 C.F.R. § 4.87 
(1998).  


Table VI
Numeric Designation of Hearing Impairment
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

PERCENT OF
DISCRIMINATION
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




Table VIa provides numeric designations based solely on pure 
tone averages and is for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
pure tone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c) (1998).  


Table VIa
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The schedular disability rating is derived by mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  After 
levels of hearing impairment are obtained from Table VI or 
VIa, the percentage evaluation is found from Table VII of 
38 C.F.R. § 4.87 by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation for the ear having the poorer hearing.  
For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  38 C.F.R. § 4.85(b) (1998).  




Table VII
Percentage Evaluations for Hearing Impairment
(with Diagnostic Codes 6100-6110)
38 C.F.R. § 4.87
XI
100
(61
10)










X
90
(61
09)
80
(61
08)









IX
80
(61
08)
70
(61
07)
60
(61
06)








VII
I
70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII
60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI
50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V
40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV
30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
02)
10
(61
01)
10
(61
01)
0
(61
00)


II
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


New rating criteria

Under the new regulations for hearing loss, effective June 
10, 1999, an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a) (2004).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
essentially unchanged and is still used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination (horizontal rows) and the pure tone threshold 
average (vertical columns).  The Roman numeral designation is 
still located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  
38 C.F.R. § 4.85(b) (2004).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is also essentially 
unchanged and still used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the pure tone threshold average.  It is still supposed to 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., but for the first time, it is also supposed to be used 
when indicated under 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) 
(2004).  

What changed on June 10, 1999 is that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, which is 
shown in the March 1998, November 1998, and August 1999 
audiological examination reports, the rating specialist is to 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  38 C.F.R. § 4.86(a) (2004).  See 38 C.F.R. 
§ 4.86(b) (2004).  The new provision was added after 1991 
studies by the Veterans Health Administration's Audiology and 
Speech Pathology Service identified veterans with certain 
patterns of hearing impairment that could not always be 
accurately assessed because the speech discrimination test 
might not reflect the severity of communicative functioning.  
See 64 Fed. Reg. 25,202, 25,203 (June 10, 1999).  Certainly, 
this has been one of the veteran's repeated contentions.  

In any event, "pure tone threshold average," as used in 
Tables VI and VIa, is still the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases (including those in 
§ 4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) 
(2004).  Table VII, "Percentage Evaluations for Hearing 
Impairment," is essentially unchanged and is still used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is still located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e) (2004).  

In adjudicating the claim, the Board will rate the March 1998 
and November 1998 audiological examinations under the old 
criteria prior to June 10, 1999 and the August 1999 
audiological examination under the more favorable of the old 
and new rating criteria for hearing loss in effect prior to 
and from June 10, 1999, respectively.  See VAOPGCPREC 3-2000 
(2000); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 6100-6110 
(2004) (effective from June 10, 1999); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110 (1998) (effective prior to 
June 10, 1999).  


Entitlement to an initial compensable rating for
hearing loss prior to December 29, 1998

In March 1998, average pure tone threshold was 56 decibels 
and speech recognition ability was 88 percent in the right 
ear, and average pure tone threshold was 63 decibels and 
speech recognition ability was 80 percent in the left ear 
using the Maryland CNC list.  In November 1998, average pure 
tone threshold was 51 decibels and speech recognition ability 
was 92 percent in the right ear, and average pure tone 
threshold was 63 decibels and speech recognition ability was 
76 percent in the left ear using the Maryland CNC list.  This 
means that, in March 1998 and November 1998, Table VI yielded 
no worse than Level II hearing impairment in the right ear 
and Level IV hearing impairment in the left ear, and those 
Levels intersected at a 0 percent rating under Diagnostic 
Code 6100 on Table VII.  See 38 C.F.R. § 4.85(e), Tables VI, 
VII; Lendenmann, 3 Vet. App. at 349.  

The Board notes that, in March 1998 and November 1998, Table 
VIa yielded no worse than Level IV hearing impairment in the 
right ear and Level V hearing impairment in the left ear, and 
those levels intersected at a 10 percent rating under 
Diagnostic Code 6101 on Table VII.  See 38 C.F.R. § 4.85(e), 
Tables VIa, VII; Lendenmann, 3 Vet. App. at 349.  
Unfortunately, however, the effective date for the new 
38 C.F.R. § 4.86(a), which allows use of the higher numeric 
designations from Table VI or VIa when each of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz is 55 decibels 
or higher, is June 10, 1999, and this new regulation does not 
apply to the period prior to December 29, 1998.  See 64 Fed. 
Reg. 25,202, 25,203 (June 10, 1999); 38 C.F.R. § 4.86(a) 
(2004) (effective from June 10, 1999).  

Therefore, the noncompensable rating will be continued prior 
to December 29, 1998, because the Chief of the Audiology 
Clinic did not certify that language difficulties or 
inconsistent speech audiometry scores made use of both pure 
tone average and speech discrimination inappropriate.  See 
38 C.F.R. § 4.85(c) (1998).  For example, there is nothing in 
the file to show that American English is not the veteran's 
primary language.  Without a legal basis to apply Table VIa 
prior to June 10, 1999, there is no theory upon which to 
grant a compensable rating prior to December 29, 1998.  For 
these reasons, the initial noncompensable rating should 
continue prior to December 29, 1998.  

Extraschedular considerations do not apply prior to December 
29, 1998 because exceptional circumstances have not been 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b) (2004).  The evidence does not 
show that the veteran's disabilities markedly interfered with 
employment or caused frequent hospitalizations.  Although the 
veteran felt that he could have attained more real estate 
sales with better hearing, the fact is that he continued to 
work and sell.  The March 1998 private examiner, who was 
board-certified in hearing instrument sciences, opined that 
the veteran's hearing loss was one that could be very 
successfully corrected.  Referral for consideration of an 
extraschedular rating for the period prior to December 29, 
1998 is not warranted.  


Entitlement to a rating in excess of 30 percent for
hearing loss from December 29, 1998 to August 14, 2000

In August 1999, average pure tone threshold was 64 decibels 
and speech recognition ability was 70 percent in the right 
ear, and average pure tone threshold was 69 decibels and 
speech recognition ability was 50 percent in the left ear 
using the Maryland CNC list.  This means that Table VI 
yielded no worse than Level V hearing impairment in the right 
ear and Level VIII hearing impairment in the left ear, and 
those Levels intersected at a 30 percent rating under 
Diagnostic Code 6103 on Table VII.  See 38 C.F.R. § 4.85(e), 
Tables VI, VII; Lendenmann, 3 Vet. App. at 349.  Similarly, 
in August 1999, Table VIa yielded Level V hearing impairment 
in the right ear and Level V hearing impairment in the left 
ear, and those levels intersected at a 20 percent rating 
under Diagnostic Code 6102 on Table VII.  See 38 C.F.R. 
§ 4.85(e), Tables VIa, VII; Lendenmann, 3 Vet. App. at 349.  
For these reasons, the 30 percent rating should continue from 
December 29, 1998 to August 14, 2000.  

Extraschedular considerations do not apply for the period 
from December 29, 1998 to August 14, 2000 because exceptional 
circumstances have not been demonstrated.  Smallwood, 10 Vet. 
App. at 97-98; 38 C.F.R. § 3.321(b).  The evidence does not 
show that the veteran's disabilities markedly interfered with 
employment or caused frequent hospitalizations.  Although the 
veteran's supervisor noted the veteran's frustration with his 
hearing loss, the fact is that the veteran continued to work 
as a real estate agent.  Referral for consideration of an 
extraschedular rating for the period from December 29, 1998 
to August 14, 2000 is not warranted.  

In summary, the symptomatology associated with the veteran's 
hearing loss more nearly approximates the criteria for 
continuation of a noncompensable rating prior to December 29, 
1998 and continuation of a 30 percent rating from December 
29, 1998 to August 14, 2000.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2004); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  




ORDER

Entitlement to an initial compensable rating for hearing loss 
prior to December 29, 1998 is denied.  

Entitlement to a rating in excess of 30 percent for hearing 
loss from December 29, 1998 to August 14, 2000 is denied.  


REMAND

For the remaining claim, the VA has a duty to assist the 
veteran in obtaining a current VA audiological examination 
because the last one took place in May 2001, approximately 
three years and eight months ago.  The VA shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a 
current VA audiological examination.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2004).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner before the examination.  

The VA audiological examiner should 
conduct an audiological examination and 
all other indicated studies, note whether 
the claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to a full description of the effects 
of hearing loss upon the veteran's 
ordinary activity, including employment 
as a real estate agent.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 40 
percent for hearing loss from August 14, 
2000 based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the claim.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


